Citation Nr: 1205324	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service connected coronary artery disease (CAD), currently rated as 10 percent disabling prior to September 14, 2010 and 60 percent disabling thereafter.

2.  Entitlement to a higher initial rating for service connected erectile dysfunction, currently rated as noncompensable.

3.  Entitlement to an increased rating for service connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to April 16, 2010 and 70 percent disabling thereafter.

4.  Entitlement to an increased rating for service connected diabetes mellitus, Type II, currently rated as 20 percent disabling. 

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as noncompensable.

6.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as noncompensable.

7.  Entitlement to service connection for a left eye disorder, to include cataract, macular hole, and epiretinal membrane with pseudohole.  

8.  Entitlement to service connection for Dupuytren's disease of the right hand and foot.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to April 16, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

In that decision the RO granted service connection for CAD and evaluated the disability as noncompensable, effective July 1, 2005; granted service connection for erectile dysfunction with a noncompensable rating, effective May 26, 2006; increased the rating for PTSD to 50 percent, effective April 19, 2006; increased the rating for Type II, diabetes mellitus to 20 percent, effective March 14, 2005; denied increased (compensable) ratings for peripheral neuropathy of the right and left lower extremities; and denied service connection for a left eye disability and 

In August 2010, the RO assigned the following: a 70 percent rating for PTSD effective April 16, 2010 and a 10 percent rating for CAD effective July 1, 2005.  It denied service connection for Dupuytren's disease of the right hand and right foot.  In December 2010, the RO assigned a 60 percent rating for CAD effective September 14, 2010.  Since higher ratings for these disabilities are available, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2010, the RO awarded TDIU effective April 16, 2010.  The Veteran has submitted evidence of unemployment since November 2004 in connection with his appeal.  Thus, the issue of entitlement to an award of TDIU for the period prior to April 16, 2010 is still before the Board.  Id.; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The August 2010 decision also denied entitlement to service connection for Depuytren's disease of the right hand and foot.

In a June 1997 decision, the RO denied entitlement to service connection for an epiretinal membrane with pseudohole of the left eye.  Evidence received after that decision showed diagnoses including cataract and macular hole of the left eye.  A claim based on diagnoses not previously considered, constitutes a new claim that is decided on a de novo basis.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  Thus, the Board will consider the issue of service connection for a left eye disability without regard to whether new and material evidence has been submitted.  

Jurisdiction has been transferred to the RO in Winston-Salem, North Carolina. 

The issues of entitlement to service connection for a left eye disability and Dupuytren's disease of the right hand and right foot; and to TDIU prior to April 16, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 16, 2010, it was estimated that the Veteran had a METs workload between 3 to 5, based on descriptions of his exertional limitations; prior to that date the Veteran had not been shown to have a workload less than 13.1 or an ejection fraction less than 55 percent and there was no evidence of cardiac hypertrophy or dilation.

2.  Throughout the pendency of the appeal, the Veteran's erectile dysfunction has been manifested by total impotence; and he has been in receipt of special monthly compensation for loss of use of a creative organ.  His erectile dysfunction is not manifested by penile deformity. 

3.  Throughout the appeal, the Veteran's PTSD has been manifested by significant impairment in the areas of work, family relations, judgment and mood; but without total social and occupational impairment. 

4.  The Veteran's diabetes mellitus was manifested by the need for daily oral hypoglycemic agents, dietary restrictions, clinically directed regulation of his physical activity, and twice monthly clinical visits prior to April 16, 2010.  

5.  Beginning April 16, 2010, the Veteran's diabetes mellitus was manifested by the need for daily oral hypoglycemic agents, dietary restrictions, and regulation of physical activity without the need for clinic visits approximating twice a month to treat keratoacidosis or hypoglycemia.

6.  The Veteran's peripheral neuropathy of the lower extremities is manifested by mild incomplete paralysis of the left and right extremities with pain, numbness, and tingling. 



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for coronary artery disease have been met since April 16, 2010; the criteria for a rating in excess of 10 percent were not met prior to that date.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code (DC) 7522 (2006 & 2011). 

2.  The criteria for a compensable initial rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.20, 4.115b, DC 7522 (2011). 

3.  The criteria for a rating of 70 percent for PTSD have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, DC 9411 (2011). 

4.  The criteria for a 60 percent rating for diabetes mellitus have been met prior to April 16, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, DC 7913 (2011). 

5.  The criteria for a rating of 10 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.124a, DC 8520 (2011). 

6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.124a, DC 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in May 2006, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating and service connection.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Board is remanding some issues, in part, to seek additional service treatment records.  These records have not been reported to pertain to the issues being decided in this decision; hence they are not relevant to those issues.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that the duty to assist under 5103A and 3.159 requires only that VA seek records that are relevant).

Additionally, the Veteran was provided with adequate examinations in April 2010 for his claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected disabilities have worsened since the dates of the most recent examinations, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General principles of increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

(i) Coronary artery disease (CAD)

CAD is rated under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104, DC 7005.  It assigns a 10 percent disability rating for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent disability is warranted for a workload of greater than 5 METs, but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent disability rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope or where there is left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  

A 100 percent rating is warranted where there is documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

VA also revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, including DC 7005, during the pendency of the Veteran's appeal.  71 Fed. Reg. 52,459-60 (Sept. 7, 2006) (codified at 38 C.F.R. § 4.100).  

The revised regulation contains the following new provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  
(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.  
(3) If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.  
Id. 

In this case, the Veteran filed the claim in April 2006, prior to the effective date of the amendment.  

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

The Veteran has had the testing that complied with the requirements of the amended 38 C.F.R. § 4.100.  The Veteran's April 2010 examination included an estimate of METs, but the examination report shows that stress testing was medically contraindicated (the Veteran reported that he could not walk on a treadmill due to foot and chest pain).

In July 2005, the Veteran underwent a treadmill stress test.  It showed a LVEF of 66 percent and a maximum workload of 13.1 METs.  It was recommended that he undergo a cardiac catheterization.  He underwent a cardiac catheterization on September 2005.  The LVEF was estimated to be 55 percent.  

During VA outpatient treatment in June 2006, the Veteran denied worsening chest pain, shortness of breath, dizziness or palpitations.  His coronary artery disease was described as stable.  On July 31, 2006, he reported episodes of chest pain relieved with nitroglycerine that had begun two to three weeks earlier.  These occurred on exertion.  In December 2006, he was assessed as having stable angina and the coronary artery disease was "fairly stable."  He was seen in September 2007, when he denied chest pain, shortness of breath, dizziness or palpitations.  Similar findings were reported during VA outpatient treatment through February 2010.

In April 2010, the Veteran underwent a VA heart examination.  He reported intermittent chest pain.  He was on continuous medication.  He had dyspnea upon moderate exertion.  Clinical examination did not show any evidence of heart failure or pulmonary hypertension.  His heart rhythm was regular.  

The examiner observed that the Veteran was able to independently move during examination.  The Veteran stated that he could not walk on a treadmill due to foot and chest pain.  He could walk down a flight of stairs, but could not carry anything up a flight of eight steps without stopping.  The examiner estimated an activity level of three to five METs.  The LVEF was above 50 percent.  She found that congestive heart failure was not present.  X-rays showed a normal heart size and no acute cardiopulmonary process.  She diagnosed CAD and opined that it led to increased fatigue and reduced endurance.  

In September 2010, the Veteran underwent an exercise stress test.  He had a LVEF of 44 percent and a maximum workload of 7 METs.  In October 2010, he underwent a left heart catheterization and a coronary angiography.  He was noted have angiographically insignificant CAD. 

Prior to April 16, 2010, the medical evidence does not show a LVEF of less than 50 percent, workload of less than 7 METs, cardiac hypertrophy or dilatation.  Diagnostic studies had shown a normal size heart.  Thus, the criteria for a rating in excess of 10 percent are not met during this period.  38 C.F.R. § 4.104, DC 7005.

The April 16, 2010 VA examination report reflects that the Veteran declined to take an exercise stress test and described his exertional limitations to the examiner.  The examiner did not provide further commentary as to whether it was medically possible for the Veteran to take an exercise stress test, but obviously found that such testing was medically contraindicated.  The METs testing could, thus, not be performed for medical reasons.  The examiner estimated a MET workload of three to five METs, which approximates the 60 percent rating criteria under DC 7005.  38 C.F.R. § 4.104, DC 7005 and Note 2.  Although subsequent testing revealed a somewhat higher level of METs, the level of disability shown on the April 2010 examination is consistent with the reduced ejection fraction found on subsequent testing.  Hence, the criteria for a 60 percent rating for CAD are met beginning April 16, 2010.  See id.     

The medical evidence does not include reports or clinical findings of congestive heart failure, workload of 3 METs or less, or LVEF less than 30 percent at any time during pendency of the appeal.  Id.  A total rating is not warranted. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service connected CAD.


Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability is manifested by the need for continuous medication a reduced exercise capacity as shown by his level of METs and ejection fraction and occasional chest pain.   These symptoms are contemplated in the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.  

(ii) Erectile dysfunction

The Veteran has been found to have erectile dysfunction.  The RO rated his erectile dysfunction, by analogy, under DC 7522.  38 C.F.R. §§ 4.20, 4.115b, DC 7522.  While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, DC 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.  

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011). Therefore, where both loss of erectile power and deformity are not demonstrated, a noncompensable rating will be assigned. 

The Veteran has provided several lay statements regarding erectile dysfunction.  VA treatment records show that he sought treatment for it.  Nonetheless, these statements and records do not show that a penile deformity is present.  

The Veteran underwent an April 2010 VA genitourinary examination.  He reported having erectile dysfunction for many years with a gradual onset.  It persisted despite multiple therapies.  The examiner commented that the erectile dysfunction was related to vascular disease.  Clinical examination was normal, except for an enlarged prostate.  The examiner maintained the diagnosis of erectile dysfunction.  

In this case, the Veteran has been diagnosed with loss of erectile power (erectile dysfunction).  However, because no penile deformity has been shown, a compensable rating is not warranted.  38 C.F.R. § 4.20.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for erectile dysfunction.  


Extraschedular

The Veteran's erectile dysfunction is manifested by symptoms preventing an erection.  He is receiving special monthly compensation for loss of use of a creative organ, which contemplates this symptom.  Because the symptom is contemplated in the rating schedule referral for extraschedular consideration is not warranted.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. 3.321(b)(1).  

(iii) PTSD 

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders (General Rating Formula) 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

In May 2006, the Veteran underwent a PTSD examination.  The examiner observed that memories of his service in Vietnam.  The Veteran reported that he had involved himself in work to avoid his traumatic Vietnam experiences.  He believed PTSD symptoms had recently increased due to additional health problems and coverage of the Iraq War.  

Clinical examination showed the Veteran to have a good appearance and be fully oriented.  His affect was diminished in intensity and range.  He had a depressed and anxious mood.  He often had nightmares and struggled to obtain four or five hours of sleep.  He also had unpredictable flashback episodes.  He recalled an incident where he behaved aggressively due to poor impulse control.  He later had suicidal thoughts over the incident.  His hypervigilance greatly impaired his ability to function in public places.  He denied having psychosis, hallucinations, or delusions.  However, he had recurrent suicide thoughts, but denied any intent or plan.  The examiner judged his insight to be fair and judgment to be adequate for current safety. 

The examiner diagnosed PTSD and assigned a GAF score of 53.  He believed the PTSD symptoms were increasing and categorized them as being of a moderately severe intensity. 

In June 2008, the Veteran stated that he stayed in bed for days at a time and avoided public activities.  He had hyperarousal/ startle reactions while driving and shopping.  He refused to attend parties or sporting events due to his poor impulse control in crowds.  He reported having more frequent anxiety and panic attacks despite increased medication.  His wife also reported that he often exhibited irritability in public places.  

VA treatment records, dated in March 2010, reflect that the Veteran had a primary complaint of insomnia.  He displayed an appropriate appearance and behavior.  He had a general euthymic mood.  No suicide or homicide ideation was found.  Insight and judgment were assessed as fair to good.  The examiner added trazodone to the Veteran's medication regimen.

In April 2010, the Veteran underwent his most recent VA PTSD examination.  This was conducted by the same examiner who had conducted the May 2006 examination.  The examiner reviewed the updated VA treatment records.  He noted some degree of trauma exposure from a June 2007 motor vehicle accident, but determined that it did not contribute to any PTSD symptoms.  

The Veteran presented to the examination with appropriate hygiene and grooming.  He was cooperative and fully oriented, but displayed a constricted affect and an anxious and depressed mood.  He continued to experience intrusive thoughts and sleep disturbances.  He believed his sleep problems were increasing.  He also endorsed having flashbacks and hypervigilant behavior.  He avoided public activities.  He had thoughts of suicide without an intent or plan.  The examiner observed the Veteran's speech to be normal, but noted a mildly slow mental pace.  He also observed symptoms of fatigue, consistent with reports of poor sleep.  He noted that insight was fair and judgment was adequate in terms of current safety.  He diagnosed PTSD and assigned a GAF score of 49.  

The examiner described the Veteran as having severe and persistent problems with PTSD that appeared to be worsening over the past few years.  He cited a high level of anxiety related to intrusive thoughts.  He opined that his anxiety would interfere with occupational capabilities due to poor concentration.  He noted that the Veteran exhibited significant hypervigilant behavior as demonstrated through his distress of sitting in the waiting room with strangers.  He believed the Veteran had a high level of emotional distress and his tolerance for distress was poor.  He further commented that the Veteran did not exhibit any signs of exaggeration or malingering.    

VA treatment notes, dated in May and October 2010, reflect that the Veteran displayed cooperative behavior.  In May 2010, he reported that the trazodone medication was beneficial.  On both visits, he had mood problems and the examiner observed an anxious, restricted affect.  No suicide or homicide ideation was noted on either visit. 

In July 2010, the Veteran's wife reported that he had nightmares, insomnia, mood disturbances, and extreme paranoia.  

The Veteran also submitted a July 2010 statement.  He believed that he had been able to cope with PTSD symptoms much better when he was employed.  He detailed his struggles following separation for treatment.  He reported having a recent panic attack while at a restaurant.  He noted that he had previously been asked not to return to restaurants and other public places due to his impulsive behavior.  He gave an example of nearly striking a woman who came too close to him on a recent shopping trip.    

The Veteran submitted a September 2010 statement.  He contended that he should have a total rating for PTSD due to prior hospitalizations many years ago.  He reported that he had come close to suicide on several occasions in the past.  He continued to have constant intrusive thoughts about Vietnam.  

The evidence shows PTSD symptoms consisting of: mood disturbances, severe sleep disorders, hyperarousal, hypervigilance, flashback episodes, poor concentration, and passive suicidal ideation.  It also shows several instances of poor impulse control in public.  These PTSD symptoms were of such severity as to be productive of deficiencies in most areas of social and occupational function.  The Board finds that they most closely approximate the 70 percent rating criteria.  38 C.F.R. § 4.130, DC 9411, Mauerhan. 

The record indicates that the Veteran had an exacerbation of his PTSD symptoms following his retirement in November 2004 without any sustained improvement.  The May 2006 VA examination report shows symptoms similar to those found at the April 2010 VA examination.  Although the examiner decreased the GAF score from 53 to 49, in his initial May 2006 VA examination he noted recurrent suicidal ideation and poor impulse control in public.  He also commented at that time that the PTSD symptoms were of a progressive nature.  The Board finds the evidence shows PTSD symptoms approximating the 70 percent criteria prior to April 16, 2010.  See id. 

A rating of 100 percent is not warranted as the record has not shown total occupational and social impairment.  He has maintained a relationship with his wife since he was in high school.  He has also maintained relationships with other family members, including his grandson.  His PTSD symptoms have not resulted in poor appearance, psychosis, hallucinations, delusions, or gross memory impairment at anytime.  Although the Veteran exhibits socially isolative behaviors, he has maintained a long-term marriage to his wife and a relationship with his adult child and grandchildren.  

The Veteran reported in June 2008 that his symptoms had increased, citing additional anxiety and panic attacks.  However, his reports cited an increased severity in previously established symptoms, rather than additional symptoms such as gross memory impairment or hallucinations.  A 100 percent rating is therefore not warranted.  38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411. 


Extraschedular

The Veteran's PTSD is manifested by symptoms including sleep disturbances, anxiety, irritability, mood disorders, irritability, and fatigue.  The record shows this poses some interference with employment, but the rating criteria contemplate impairment in occupational functioning.  Because these symptoms are contemplated in the rating schedule, and no symptoms outside the rating criteria have been reported, referral for extraschedular consideration is not warranted.  

(iv) Diabetes mellitus, Type II

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2011).  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is assigned when there is more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.   

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 

VA treatment records from July 2005 show that the Veteran had poor diabetes control necessitating a medication adjustment.  In August and September 2005, the Veteran participated in a medical study, but ultimately withdrew due to lack of improvement in his blood sugars.  VA treatment notes from September 2005 reflect that the Veteran started using insulin for blood sugar control.  By November 2005, a VA examiner noted that home glucose results showed excellent blood sugar control.  

VA primary care clinic notes from December 2005 reflect that the Veteran was placed on a restricted diet and advised to exercise as part of diabetes treatment.  
In May 2006, VA treatment records show that the Veteran had trouble with daytime hypoglycemia.  His medications were adjusted.  

The Veteran underwent a VA diabetes examination in May 2006.  He reported difficulty controlling his blood sugar, despite taking Metformin and insulin daily.  The examiner noted episodes of hypoglycemic reactions.  She commented that these episodes did not require hospitalization, but necessitated outpatient treatment one to three times per month.  She also commented that the Veteran was restricted in his ability to perform strenuous activities.  She cited his reports of restricting domestic and recreational activities due to fear of low blood sugar reactions.  She also opined that diabetes would prevent exercise and have a severe effect on his ability to perform chores, travel, and participate in recreational activities.  

VA treatment records from January and April 2007 reflect that the Veteran's blood sugar levels were described as generally well controlled.  

In June 2007, the Veteran was involved in a motor vehicle accident as a driver.  He related the cause of the accident to a drop in his blood sugar.  In a July 2007 VA note, a treatment provider reported that the blood sugar readings hours prior to the accident were normal.  However, there were occasional overnight lows of blood sugar, but that glucose levels were generally normal.  She opined that the motor vehicle accident was unlikely related to a hypoglycemic event.  

VA primary care treatment notes from September 2007 show that the Veteran had occasional low blood sugar readings.  The examiner changed medication to avoid overnight hypoglycemic episodes.  The Veteran was advised to exercise to lose weight.  

In January 2008, the Veteran reported that he had persisting difficulties controlling his blood sugar.  

VA treatment records from March 2008 reflect that diabetes was general well controlled, but that there were some daytime lows.  

In June 2008, he reported that physical abilities had greatly decreased since August 2005.  He was unable to continue his roof repair activities.  He continued to have recurring glucose drops despite his medication regimen.  

VA treatment records, dated in September 2008, show slightly elevated blood sugar levels.  The examiner increased the dosage of glargine.  However during an April 2009 visit, the Veteran reported blood sugar control trouble over the past few months.  The examiner instructed the Veteran to measure his glucose levels seven times a day for the next week and recommended prandial insulin.  

In October 2009, the Veteran stated that he could not perform any strenuous domestic activities.  

The Veteran underwent a VA diabetes examination in April 2010.  He continued to take oral medication and a daily insulin injection.  The examiner noted that there were episodes of hypoglycemia reactions, but that it did not require hospitalization.  She commented that the Veteran necessitated diabetic clinic visits less than once a month.  She noted that the Veteran had a diet restriction, but that he was not restricted in his ability to perform strenuous activities.  

Clinical testing of hemoglobin showed excellent diabetes control.  However, his glucose was high.  The examiner diagnosed diabetes mellitus, Type II and commented that the diabetes restricted exercise and travel.  

In July 2010, the Veteran reported that he significantly restricted his driving due to hypoglycemia.  VA treatment records, dated in August 2010, show that the Veteran's glucose level was at goal.  

The May 26, 2006 VA examination report shows that the Veteran's diabetes required hypoglycemic agents, insulin, restricted diet, restricted activities, and outpatient treatment between one and three times per month for treatment of hypoglycemic reactions or keratoacidosis.  He also had a complication of erectile dysfunction that it was not compensable.  Hence, he met the threshold criteria for a 60 percent rating at the initial VA examination.  38 C.F.R. § 4.119, DC 7913.  

The April 16, 2010 VA examination report reflects an improvement in the Veteran's diabetes on treatment in that the episodes of keratoacidosis or hypoglycemic reactions required monthly or less frequent clinic visits.  The examiner found the Veteran's diabetes did not require restriction of strenuous exercise, but her report can be read as saying it did require restriction of exercise.   This report reflects diabetic symptoms meeting the 40 percent rating criteria.  See id.   The treatment records contain no information contradicting this report.  Notably, an August 2010 VA treatment note shows that the Veteran's diabetes was "at goal."  

Accordingly, a disability rating of 40 percent under DC 7913 is warranted after April 16, 2010.  38 U.S.C.A. § 5107(b); Camacho. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service connected diabetes mellitus Type II.

Extraschedular

The Veteran's disability manifests by the need for continuous medication and dietary restrictions.  They are contemplated by the current assigned rating criteria.  Accordingly, because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

(v) Peripheral neuropathy of the lower extremities

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Disabilities involving sciatic nerve impairment that are wholly sensory may be rated, at maximum, as moderately severe incomplete paralysis.  Id. 
 
The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA podiatry clinic notes from March 2005 reflect that the Veteran had occasional numbness and tingling in his feet for many years.  Clinical examination showed that protective sensation was intact.  The examiner assessed neuropathy.  

In May 2006, the Veteran underwent a VA diabetes examination.  He reported having lost sensation and increased sensitivity in both lower extremities.  Deep tendon reflexes for both lower extremities were normal and sensory loss was not found.  However, the examiner determined that there was early peripheral neuropathy of both lower extremities.   

The Veteran underwent a VA diabetic foot examination in September 2007.  Visual and pedal examinations were normal, but the examiner found decreased sensation.  A VA diabetic foot examination in September 2008 showed that he had normal sensation in both feet.  

In June 2008, the Veteran stated that he continued to have numbness in both legs and feet.  He took medication for it.  Although the medication was effective, he believed his neuropathy symptoms had increased.   

In April 2009, VA treatment records showed that the Veteran reported intermittent numbness in his feet.  Clinical examination showed that heel-walking and toe-walking were intact.  VA treatment records from October 2009 showed that sensation in both lower extremities was grossly intact.  

In February 2010, the Veteran contacted a pharmacy specialist to adjust his peripheral neuropathy medication.  

The Veteran underwent a VA peripheral neuropathy examination in April 2010.  He reported having numbness and tingling in his lower extremities.  Clinical examination showed normal vibration, pain, light touch, and position sense in both lower extremities.  Knee, ankle, and plantar reflexes were normal bilaterally.  Muscle atrophy was absent.  The examiner did not observe any additional abnormal movements.  He diagnosed bilateral lower extremity peripheral neuropathy with subjective symptoms and without objective findings.  

In July 2010, the Veteran reported having leg pain at night.  A VA diabetic foot examination taken in August 2010 reflected that the Veteran had normal sensation in his feet.  In October 2010, VA neurological examination showed equal muscle bulk and strength bilaterally.

Review of the evidence shows that the Veteran has repeatedly complained of decreased sensation in both lower extremities.  There has been no evidence of loss of muscle strength, muscle atrophy, or additional sensory disturbance.  Given the wholly sensory disability in both lower extremities, the Board finds that a 10 percent rating for mild incomplete paralysis of each lower extremity is warranted.  38 C.F.R. § 4.124, DC 8520.  Given the absence of impaired muscle strength, motor function, atrophy, or reflex, the evidence is against a rating in excess of that for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service connection peripheral neuropathy of the lower extremities.  

Extraschedular

The Veteran's disability is manifested by symptoms including sensory loss in the lower extremities.  They are contemplated by the current assigned rating criteria.  There is no evidence that it poses marked interference with employment.  Accordingly, because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

Additional Extraschedular Considerations

The Board is undertaking additional development with regard to the inferred issue of entitlement to TDIU.  It might be argued that the referral for TDIU implies that the individual disabilities rated in this appeal warrant referral for extraschedular consideration.  The rating schedule contemplates; however, that the rating criteria for a disability could be adequate, but that TDIU consideration would nonetheless be warranted.  See 38 C.F.R. § 4.16 (2011) (providing for TDIU entitlement for disabilities evaluated within the rating schedule).  In addition, the Board is considering the combined effect of the service connected disabilities on employment.  Accordingly, the referral for consideration of TDIU is consistent with a finding that referral for extraschedular consideration is not warranted.









							(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for CAD prior to April 16, 2010 is denied.

A 60 percent rating for CAD is granted beginning April 16, 2010.

A compensable rating for erectile dysfunction is denied.  

A 70 percent rating for PTSD is granted for the entire appeal period prior to April 16, 2010.  

A 60 percent rating for diabetes mellitus, Type II is granted for the appeal period prior to April 16, 2010; and 40 percent rating is granted for the period beginning April 16, 2010.  

A 10 percent rating for peripheral neuropathy of the right lower extremity is granted.

A 10 percent rating for peripheral neuropathy of the left lower extremity is granted.  


REMAND

Service connection for left eye disability

In a December 2010 statement, the Veteran reported that he had scheduled an appointment with the Low Vision Clinic at the VA Medical Center (VAMC) in Richmond, Virginia.  Records of this visit are not associated with the claims file.  These records are relevant to the claim, and VA has an obligation to request them.  38 U.S.C.A. § 5103A(b),(c) (West 2011).

It also appears that there may be outstanding service treatment records.  He reported that during service he had treatment for a detached retina.  See December and September 2010 Statements.  He also reported having a week of inpatient treatment at the Naval Hospital in Yokosuka, Japan for a head injury and headaches and treatment at the Naval Hospital Camp Lejeune.  See October 2006 Statement.  As he reports that healthcare providers linked his reported head injury to his left eye disorder, these records are relevant.  These hospital records are not associated with the claims file or located in Virtual VA.  VA has an obligation to obtain the identified records.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

The Veteran has not been afforded a VA vision examination for his claimed left eye disability.  He reported that he intended to seek medical care at the VA Low Vision clinic and that prior healthcare providers had informed him that his left eye disorder was related to an in-service head injury.  An examination is needed to determine whether the Veteran's current left eye disorder is related to service, including the reported head injury. 
	
Dupuytren of the right hand and right foot

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for appellate review.  38 U.S.C.A. § 7105(b) (West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2011).

While special wording is not required, a NOD must be in terms that can be reasonably construed as a desire for appellate review.  Id.  Additionally, both the wording and the context in which it was written must be examined.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  

In August 2010, the RO denied service connection for Dupuytren disease of the right hand and right foot.  In a December 2010 statement, the Veteran reported that VA lab results confirmed Dupuytren's disease as related to service connected diabetes.  He asserted that his current diabetes rating did not account for all the secondary disabilities, including Dupuytren disease.  

The December 2010 statement met elements 1 through 5.  Gallegos.  The Veteran did not specifically reference the prior RO decision denying service connection.  However, he subsequently asserted in the Informal Hearing Presentation that the December 2010 statement was a notice of disagreement and that he intended it as an appeal.  Resolving reasonable doubt in favor of the Veteran, the Board finds the December 2010 statement to constitute a notice of disagreement.  Jarvis.  

Since the December 2010 statement is a timely notice of disagreement with respect to the August 2010 rating decision denying service connection for Dupuytren's disease of the right foot and right hand, a remand is necessary for the AOJ to issue a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

(vi) TDIU prior to April 16, 2010

The Veteran filed a TDIU claim on April 28, 2010.  He reported that he had last worked in November 2004.  He stated that service connected PTSD and diabetes including the side effect of medication precluded employment.  He also reported that physicians considered him unemployable.  

There is evidence suggesting that the Veteran's PTSD symptoms increased after his November 2004 retirement and that there have not been any periods of remission.  See May 2006 VA PTSD examination report.  Additionally, the Veteran's service connected diabetes has necessitated regulation of activities during this period.  An opinion is needed as to whether the service connected disabilities precluded gainful employment during the period prior to April 16, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for his left eye disability from the VA Medical Center in Richmond, Virginia and from the Emporia, Virginia outpatient clinic beginning in December 2010.  

2.  Request all records pertaining to the Veteran's inpatient treatment at the Naval Hospital in Yokosuka, Japan in September 1968.  Ensure that the search procedures governing Federal records request outlined in 38 C.F.R. § 3.159(c)(2) are followed.  This includes making as many requests as necessary from all Federal custodians until it is determined that further requests would be futile.  If the records are unavailable the AOJ must make a formal finding of unavailability to include search actions taken and their results.  

3.  Request records for treatment at the Naval Hospital in Camp Lejeune from November 1968 to April 1969.  Ensure that the search procedures governing Federal records request outlined in 38 C.F.R. § 3.159(c)(2) are followed.  This includes making as many requests as necessary from all Federal custodians until it is determined that further requests would be futile.  If the records are unavailable the AOJ must make a formal finding of unavailability to include search actions taken and their results.  

4.  If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records and of any additional development that will be undertaken. 

5.  After all newly generated records have been obtained or all search efforts have been exhausted, schedule the Veteran for a VA vision examination.  All indicated tests and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner must identify all current diagnoses pertaining to the Veteran's left eye.  He or she should opine as to whether it is at least as likely as no (50 percent probability) or more that any current left eye disability had its onset in service or is related otherwise related to service (including reports of a head injury in 1968).  

The examiner must provide a rationale for his or her opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised the Veteran is competent to report on his in-service activities, as well as his symptoms and history, including his head injury.  Such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects that Veteran's reports, the examiner must provide a reason for doing so.  

6.  The agency of original jurisdiction should issue a statement of the case as to the issues of entitlement to service connection for Dupuytren's disease of the right hand and foot.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted. 

7.  Obtain a medical or psychiatric opinion as to whether the Veteran's service connected disabilities in combination precluded employment for which his education would have qualified him during any part of the period since November 2004.

8.  The AOJ should review the examination reports to ensure that they contain all findings and opinions requested in this remand. 

9.  If there is any period between November 2004 and April 16, 2010 when the Veteran failed to meet the percentage requirements of 38 C.F.R. § 4.16(a) (2011), the claim for TDIU should be referred to VA's Director of Compensation and Pension for an opinion in accordance with 38 C.F.R. § 4.16(b) (2011).

10.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


